                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ABDUL-JALIL AL-HAKIM,                             CASE NO. 19-cv-00303-YGR
                                   7                  Plaintiff,
                                                                                           ORDER RE: SERVICE OF SUMMONS
                                   8            vs.

                                   9     WELLPOINT ASSET RECOVERY LLC, ET
                                         AL.,
                                  10
                                                      Defendants.
                                  11

                                  12          On May 14, 2019, the Court issued an order granting plaintiff’s in forma pauperis status.
Northern District of California
 United States District Court




                                  13   (Dkt. No. 24.)

                                  14          The complaint having been found to comply with Title 28 U.S.C. § 1915, it is ORDERED

                                  15   that the Clerk issue summons, and IT IS FURTHER ORDERED that the U.S. Marshal for the

                                  16   Northern District of California serve, without prepayment of fees, a copy of the complaint, any

                                  17   amendments, scheduling orders, attachments, plaintiff's affidavit and this order upon the

                                  18   defendant.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: July 12, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  22                                                      UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
